Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the second extending portion extends from a downstream side to an upstream side of the heating portion”, however, it is not clear neither from the drawing nor specification how the second extending portion extends from a downstream side to an upstream side of the heating portion. 
Perhaps Applicant should replace it with -- wherein the second extending portion extends from a downstream side of the heating portion in the conveyance direction--
This is merely a suggestion and other possible changes to clearly state the feature may be acceptable.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishioka (US 2010/ 0254734).
For claims 1, 15: Ishioka discloses an image forming apparatus, fig. 10 to form an image on a sheet using an image forming unit 408, the image forming apparatus comprising:
a sheet conveyance apparatus 500, fig. 10 to convey a sheet such that the sheet passes through a fixing portion 48 including a heating portion [0034, 0036, 0053];
a conveyance portion (sheet conveyance apparatus 10) configured to convey the sheet [0053], fig. 10;
a fixing portion 48 including a heating portion configured to heat the sheet [0034];
a guide portion 4 configured to guide the sheet, wherein the guide portion faces a conveyance path through which the sheet passes and is disposed at a downstream side of the fixing portion in a conveyance direction of the sheet [0037, 0053], fig. 1;
a first extending portion 17 extending in a direction crossing a vertical direction, wherein the first extending portion 17 is disposed upstream of the guide portion 4 and is disposed at the downstream side of the fixing portion 48 in the conveyance direction [0053], figs. 2, 10; and
a second extending portion 5 extending from the first extending portion 17 to a downstream side of the first extending portion in the conveyance direction, fig. 2,
wherein, in a direction crossing the conveyance direction (vertical direction), the guide portion 4 is disposed at one side of the conveyance path and the second extending portion 5 is disposed to project more than the guide portion 4 from the one side of the conveyance path to another side of the conveyance path, (from some/ any/ first point to some/ any/ second point in the vertical direction).

For claim 2: Ishioka discloses that the sheet conveyance apparatus 10, which includes the second extending portion 5, regulates/ prevents moisture (water vapor), thus, would regulate/ prevent a movement of a water drop falling down from the guide portion onto the conveyance path, [0036, 0053].

For claim 3: Ishioka discloses that in the vertical direction, the first extending portion 17 is disposed below the guide portion 4, fig. 2.

For claim 4: Ishioka discloses that in the vertical direction, the second extending portion 5 extends upward from the first extending portion 17, see picture below.

    PNG
    media_image1.png
    432
    563
    media_image1.png
    Greyscale

For claim 5: Ishioka discloses that in the direction crossing the vertical direction, the first extending portion 17 is disposed to project more than the guide portion 4 from the one side of the conveyance path to the other side of the conveyance path, (see fig. 2 and claim 1 rejection).

For claim 6: Ishioka discloses that in the direction crossing the vertical direction, the second extending portion 5 is disposed to project more than the guide portion 4 from the one side of the conveyance path to the other side of the conveyance path, (see fig. 2 and claim 1 rejection).

For claim 8: Ishioka discloses that the guide portion 4 is disposed such that the sheet passes above the guide portion, fig. 2.

For claim 9: Ishioka discloses a coupling portion (holes 4a) configured to couple the guide portion 4 and the second extending portion 5, figs. 2, 4-5, [0041].

For claim 10: Ishioka discloses that a gap is formed between the second extending portion 5 and the guide portion 4, [0051], fig. 2, (there is at least a side gap formed between a side of the second extending portion 5, fig. 5 and a side of the guide portion, (top or bottom of the hole 4a, fig. 4)).

For claim 11: Ishioka discloses comprising a guide member including the first extending portion 17, the second extending portion 5, a plurality of the guide portions 4 (guide portions in between the holes 4a in fig. 4), and an opening (hole 4a),
wherein the opening 4a communicates with a space (any space) formed by the first extending portion 17, the second extending portion 5, and the plurality of guide portions 4.

For claim 12: Ishioka discloses that the second extending portion 5 extends from a downstream side of the heating portion 48 in the conveyance direction, figs. 2 and 10.

For claim 14: Ishioka discloses that the guide portion is configured to be opposed to a heated surface of the sheet to be brought into contact with the heating portion, (two rollers in the fixing unit 48 are heating the sheet, thus, both surfaces of the sheet would be heated to some degree, in addition either surface of the sheet would oppose the guide portion, thus, the guide portion is opposing the heated surface of the sheet, figs.2 and 10).

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852